

116 HR 5551 IH: Ensuring Child Health Coverage Compensation in Divorce Act of 2020
U.S. House of Representatives
2020-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5551IN THE HOUSE OF REPRESENTATIVESJanuary 7, 2020Ms. Norton introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Oversight and Reform, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XXVII of the Public Health Service Act and title 5, United States Code, to require
			 group health plans, health insurance issuers offering group or individual
			 health insurance coverage, and Federal Employees Health Benefits Program
			 health benefits plans to meet certain requirements with respect to medical
			 child support orders, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Child Health Coverage Compensation in Divorce Act of 2020. 2.Medical child support order requirements (a)Public Health Service Act requirementsSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:
				
 2730.Coverage pursuant to medical child support ordersIn any case in which a child has benefits under the group health plan or health insurance coverage of a noncustodial parent (including a stepparent), such plan or the issuer offering such coverage shall—
 (1)provide such information to the custodial parent as may be necessary for the child to obtain benefits through such plan or such coverage;
 (2)permit the custodial parent (or provider, with the custodial parent’s approval) to submit claims for covered services without the approval of the noncustodial parent; and
 (3)make payment on claims submitted in accordance with paragraph (2) directly to such custodial parent or the provider..
 (b)Federal Employees Health Benefits Program requirementsSection 8904 of title 5, United States Code, is amended by adding at the end the following new section:
				
 (c)In any case in which a child has health coverage through the carrier of a noncustodial parent (including a stepparent) under the program established under this chapter, such carrier shall—
 (1)provide such information to the custodial parent as may be necessary for the child to obtain benefits through such coverage;
 (2)permit the custodial parent (or provider, with the custodial parent’s approval) to submit claims for covered services without the approval of the noncustodial parent; and
 (3)make payment on claims submitted in accordance with paragraph (2) directly to such custodial parent or the provider..
 (c)Federal health care programsPart A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by adding at the end the following new section:
				
 1150C.Coverage pursuant to medical child support ordersIn any case in which a child has benefits under a Federal health care program through a noncustodial parent (including a stepparent), such program shall—
 (1)provide such information to the custodial parent as may be necessary for the child to obtain benefits through such program;
 (2)permit the custodial parent (or provider, with the custodial parent’s approval) to submit claims for covered services without the approval of the noncustodial parent; and
 (3)make payment on claims submitted in accordance with paragraph (2) directly to such custodial parent, or State agency (if applicable)..
 (d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2020.
			